internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number legend refer reply to cc fip plr-107955-00 date date taxpayer company a state x state y date date date amount b amount c dear this responds your letter of date as supplemented on behalf of taxpayer requesting a ruling granting a waiver under sec_101 of the internal_revenue_code you ask that certain flexible premium universal_life_insurance policies identified in your submissions be treated as life_insurance contracts for federal tax purposes facts the information submitted indicates that taxpayer is a stock_life_insurance_company subject_to subchapter_l of the code and organized under the laws of state x and subject_to the audit jurisdiction of the district_director in state y on date taxpayer entered into an assumption_reinsurance agreement agreement with company a pursuant to which taxpayer assumed all liabilities of company a with respect to certain life_insurance contracts pursuant to that agreement taxpayer undertook the administration of amount b reinsured life_insurance contracts on date of those amount b contracts taxpayer has identified amount c contracts failed policies that fail to qualify as life_insurance contracts under the applicable provisions of sec_101 of the internal_revenue_code the failed policies were issued on one flexible premium universal_life_insurance contract form a copy of which was attached to the initial submission as exhibit a the failed policies were issued prior to date and have a variable premium structure that allows the policyholder to select and vary the amount of premium paid the failed policies reserve the right of the insurer to refuse premiums and to return_premiums with interest if such premiums would disqualify the policy for favorable tax treatment under sec_101 of the internal_revenue_code the attached endorsement provides that the policies are intended to qualify for treatment as a life_insurance_policy under sec_72 and sec_101 of the internal_revenue_code and the insurer reserves the right to endorse the policies with respect to remaining qualified for treatment as a life_insurance_policy under those code sections nevertheless amounts in excess of the guideline premium were accepted under each of the failed policies because taxpayer was to assume the administrative responsibilities for amount b life_insurance contracts issued by company a as of date taxpayer engaged the services of independent contractors to convert those contracts from company a’s administrative system to taxpayer’s system the independent contractors were former employees of the vendor of the computer_software that taxpayer uses for its administrative system the independent contractors wrote a program that extracted data and transferred it to taxpayer’s system taxpayer’s system compares the premiums_paid under a life_insurance_contract with the guideline_premium_limitation for the contract on each monthly anniversary day before bills or reminder notices for premium payments are sent each time a premium payment is received and any time that an adjustment to the contract’s premium limitation is required such as when there is an increase or decrease in the death_benefit of a contract taxpayer represents that if a policyholder attempts to make a premium payment in excess of a contract’s premium limitation its system will not allow the premium payment to be credited under the contract if taxpayer’s system determines that excess premiums have been paid the system will generate a notice to taxpayer’s employees that a refund of excess premium is necessary taxpayer’s procedures require that all excess premiums_paid under a life_insurance_contract must be refunded with interest to the policyholder within days of the end of the contract_year in which received in accordance with sec_101 in addition taxpayer’s system generates audit reports that identify all contracts that do not comply with sec_101 these reports are reviewed to determine the reason for the noncompliance prior to the discovery that the policies in question were out of compliance these audit reports were generated on a quarterly basis with respect to each life_insurance_contract subject_to sec_101 taxpayer’s system includes certain codes indicating whether the contract should be monitored for compliance with the guideline premium test of sec_101 or the cash_value_accumulation_test of sec_101 taxpayer represents that the converted contracts including the failed policies were intended to comply with the guideline premium test by satisfying both the guideline_premium_limitation under sec_101 and f and the applicable_percentage requirements under sec_101 and f c during the conversion the independent contractors inadvertently disabled the code indicating that the contracts should be monitored for compliance with the guideline premium test consequently although the system still determined the premium limitation for each converted contract it did not compare the contract’s premium limitation with the premiums_paid under the contract as a result if a policyholder paid excess premiums under his life_insurance_contract the system would credit the excess premiums under the contract but would not notify taxpayer’s employees that excess premiums had been credited under the contract and would not list the contract on the audit reports taxpayer represents that the independent contractors were not instructed to modify the coding of the contracts during the conversion in any manner if the contractors had not modified this code the failures would not have occurred as a result of the coding error taxpayer’s system allowed the crediting of excess premiums under the failed policies although amount b life_insurance contracts were converted to taxpayer’s system the programming error resulted in the crediting of excess premiums under only amount c life_insurance policies taxpayer represents that immediately after discovering the programming error it corrected the coding of the failed policies so that its system would function as intended so as to prevent the crediting of excess premiums under the failed policies taxpayer also represents that it has not subsequently engaged the services of the independent contractors and that it will not engage them in the future in connection with another conversion it indicates that all of the converted contracts which are in force currently are being monitored under taxpayer’s system for compliance with the requirements of the guideline premium test in addition the audit reports are now generated monthly taxpayer further represents that it has refunded all excess premiums that exceed the premium limitation it also represents that as of date the sum of the premiums_paid with respect to each of the failed policies is equal to or less than the premium limitation for that policy law and analysis sec_101 of the internal_revenue_code excludes from gross_income any amount_paid by reason of the death of the insured under a life_insurance_contract known as a flexible premium contract only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage limitation of sec_101 and ii or the cash_value test of sec_101 sec_101 applies to contracts issued before date pursuant to sec_101 the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_101 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied because of a reasonable error and that reasonable steps are being taken to remedy the error under the facts as submitted the failure of amount c life_insurance contracts to satisfy the requirements of sec_101 was caused by reasonable error the errors were the result of inadvertent human error in the conversion of the company a policies to the system used by taxpayer taxpayer has instituted procedures to reduce or eliminate the likelihood that such error will recur taxpayer also has taken reasonable steps to cure the failure in accordance with sec_101 conclusion accordingly based on the information submitted the failure of amount c contracts to satisfy the requirements of sec_101 is waived pursuant to sec_101 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer
